WRITER'S DIRECT DIAL (202) 661-7150 January 17, 2012 Via Edgar U.S. Securities and Exchange Commission Division of Corporation Finance One Station Place treet, N.E. Washington, D.C. 20549 Attention:Loan Lauren P. Nguyen Special Counsel Re: Euroseas Ltd. Amendment No. 2 to Registration Statement on Form F-3 File No. 333-177014 Dear Ms. Nguyen: Reference is made to the registration statement on Form F-3 (File No. 333-177014) of Euroseas Ltd. (the "Company") that was filed with the U.S. Securities and Exchange Commission (the "Commission") on EDGAR on September 27, 2011 (the "Registration Statement").By letter dated October 24, 2011, the Staff of the Commission (the "Staff") provided the Company with comments regarding the Registration Statement and the prospectus included therein, and on November 16, 2011, the Company filed Amendment No. 1 to the Registration Statement.On November 29, 2011, the Staff provided additional comments (the "Second Comment Letter"). In response to the Staff's comments included in the Second Comment Letter, the Company has amended the Registration Statement and filed Amendment No. 2 to the Registration Statement on January 17, 2012 (the "Amended Registration Statement").The following numbered paragraphs of this letter correspond to the numbered paragraphs of the Second Comment Letter. General 1. We note your response to our prior comment one.Please provide us further factual analysis as to why Eurobulk Marine Holdings, Inc. is not an affiliate as defined in Rule 405 of the Securities Act.We note, for example, disclosure on page 34 of your Form 20-F which refers to Eurobulk Marine, Inc. as an affiliate.Please clarify. U.S. Securities and Exchange Commission
